DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			                Status of the Application
1.	Acknowledgement is made of the amendment received on 4/15/2021. Claims 1-20 are pending in this application. Claims 5-15 & 18 are withdrawn. 
	Claims 1-4, 16, 17, 19 & 20 are being examined in this Office action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omori (US 2004/0114653) in view of Lin et al. (US 10,153,614).
	Re claim 1, Omori teaches, Fig. 1, abstract, [0004, 0037, 0038, 0042], a method for fabricating a vertical cavity surface emitting laser (VCSEL) with a permanently encoded pixel structure, the method comprising: 
-forming a lower mirror (14), an active layer (4) and an upper mirror (22), thereby defining an emission window (e.g. laser emission window) for the vertical cavity surface emitting laser [0037, 0038]; and 
-forming the permanently encoded pixel structure within the vertical cavity surface emitting laser, the permanently encoded pixel structure comprising one or more bright-area sub-pixel(s) (region between electrodes 25) for which light is emitted through the emission window and one or more dark-area sub-pixel(s) (regions covered by electrode 25) for which light is not emitted through the emission window, and the one or more bright-area sub-pixel(s) (region between electrodes 25) and dark-area sub- pixel(s) (regions covered by electrodes 25) are arranged to form an encoded, digital, spatial pattern of light emission (e.g. stable laser emission) through the emission window [0037, 0038, 0042]; and 
-forming a ring electrode (ring shape electrode 25) [0038] surrounding the emission window for conducting current through the vertical cavity surface emitting laser. 

    PNG
    media_image1.png
    351
    709
    media_image1.png
    Greyscale

	Omori teaches stable laser emission and longer lifetime [0042], but does not explicitly teach a permanently encoded, digital, spatial pattern of light emission. 
	Lin teaches “devices configurable to emit patterned illumination” & “The ability to create an array of operating emitters in substantially any desired pattern“ (col. 1, lines 13-15 & col. 4, 2nd par.). 
	As taught by Lin, one of ordinary skill in the art would utilize the above teaching and incorporate into Omori teaching to obtain a permanently encoded, digital, spatial pattern of light emission as claimed, because it involves only routine skill in art without undue experimentation & based on similar teaching structure of laser to achieve a desired permanent and stable patterned illumination.   
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Lin in combination Omori due to above reason. 
Note: Lin also teaches VCSEL (Figs. 2A-3B) similar structure taught by Omori except a ring electrode. Alternatively, claim 1 can be rejected under Lin in view of Omori. 
Re claim 16, Omori teaches, Fig. 1, abstract, [0004, 0037, 0038, 0042], a method for fabricating an array of vertical cavity surface emitting lasers (VCSEL) with permanently encoded pixel structures, the method comprising: 
-forming a lower mirror (14), an active layer (4) and an upper mirror (22) for each of the vertical cavity surface emitting lasers, thereby defining an emission window (laser emission window) for each of the vertical cavity surface emitting laser; and 
-in parallel for all of the vertical cavity surface emitting lasers forming the permanently encoded pixel structure within each vertical cavity surface emitting laser, the permanently encoded pixel structure comprising one or more bright-area sub-pixel(s) (region between electrodes 25) for which light is emitted through the emission window and one or more dark-area sub-pixel(s) (regions covered by electrodes 25) for which light is not emitted through the emission window, and the one or more bright-area sub-pixel(s) and dark-area sub-pixel(s) bright area sub pixels and dark area sub pixels are arranged to form a encoded, digital, spatial pattern of light emission (stable laser emission) through the emission window; and 
-forming a ring electrode (ring shape electrode 25) surrounding the emission window for conducting current through the vertical cavity surface emitting laser.
Omori teaches vertical cavity surface emitting laser [0004], stable laser emission and longer lifetime [0042], but does not explicitly teach an array of vertical cavity surface emitting lasers & a permanently encoded, digital, spatial pattern of light emission. 
	Lin teaches 2D uniform grid VCSEL array (title, abstract) & “devices configurable to emit patterned illumination” & “The ability to create an array of operating emitters in substantially any desired pattern“ (col. 1, lines 13-15 & col. 4, 2nd par.). 
	As taught by Lin, one of ordinary skill in the art would utilize the above teaching and incorporate into Omori teaching to obtain an array of vertical cavity surface emitting lasers 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Lin in combination Omori due to above reason. 
Note: Lin also teaches VCSEL (Figs. 2A-3B) similar structure taught by Omori except a ring electrode. Alternatively, claim 16 can be rejected under Lin in view of Omori. 
Re claim 17, in combination cited above, Omori teaches forming the permanently encoded pixel structure comprises: in parallel for all of the vertical cavity surface emitting lasers, forming a structure (24, 25 and/or 26) that blocks a current path within the one or more dark-area sub-pixel(s) (covered by electrodes 25) so that light is not emitted through the emission window for the one or more dark-area sub-pixel(s) (covered by 25) (Fig. 1). 
Re claims 19 & 20, Omori/Lin teaches forming the permanently encoded pixel structure within each vertical cavity surface emitting laser creates one or more bright-area sub-pixel(s) and dark-area sub-pixel(s) (see claim 16 discussion above), but does not explicity teach the one or more bright-area sub-pixels and dark-area sub-pixels that encode information with an information density of at least 5x103 bits/mm2 or 1x105 bits/mm2. 
Omori/Lin does teach the permanently encoded pixel structure(s) within a vertical cavity surface emitting laser with the one or more bright-area sub-pixels and dark-area sub-pixels similar to claimed invention. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ/modify the teaching as taught by Joseph to create bright & dark-area sub-pixels that encode information within an information density of 3 bits/mm2 or 1x105 bits/mm2, because it is easily recognized that Omori/Lin teaches similar encoded pixel structure within similar laser structure as claimed, hence, without undue experimentation and within capability of a light control system, one of ordinary skill in the art would achieve the same encoded pixel structure as claimed.  
3.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omori as modified by Lin as applied to claim 1 above, and further in view of Joseph et al. (US 2011/0148328). 
	The teachings of Omori/Lin have been discussed above. 
Re claim 2, Omori teaches, Figs. 3A-C, [0048, 0049], forming the permanently encoded pixel structure comprises: etching a patterned trench through at least one of the mirrors (14, 22) and the active layer (4); the trench revealing a sidewall of the vertical cavity surface emitting laser; and forming the vertical cavity surface emitting laser from the sidewall to form a oxide layer (SiON 24) extending from the sidewall, wherein the trench and the oxide layer (24) block a current path within the one or more dark-area sub-pixel(s) (region covered by 25) so that light is not emitted through the emission window for the one or more dark-area sub-pixel(s). 
Omori/Lin does not oxidizing process. 
Joseph teaches oxidizing process (oxidation) [0089]. 
As taught by Joseph, one of ordinary skill in the art would utilize the above teaching process to oxidize a sidewall of laser to form an oxide layer, because oxidizing process is known and widely used in the art to form an oxide layer. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Joseph in combination Omori/Lin due to above reason  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omori as modified by Lin/Joseph as applied to claims 1-2 above, and further in view of Jiang et al. (US 6,185,240). 
	The teachings of Omori/Lin/Joseph have been discussed above. 
Re claim 3, Omori/Lin/Joseph does not explicitly teach the trench has a width of between 1 and 10 microns. 
	Jiang teaches trench 131 has a width 150 ranging from 0.1 micron to 100 microns (col. 2, last par.).
	As taught by Jiang, one of ordinary skill in the art would utilize the above teaching to obtain the trench with a width of between 1 and 10 microns, because width of a trench is known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited width through routine experimentation to achieve desired characteristics of the formed device.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Jiang in combination Omori/Lin/Joseph due to above reason. 
5.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omori as modified by Lin/Joseph as applied to claims 1-2 above, and further in view of Narumi et al. (US 2017/0261307).  
	The teachings of Omori/Lin/Joseph have been discussed above. 
Re claim 4, Omori/Lin/Joseph not explicitly teach at least one of the one or more dark-area sub-pixel has a width of approximately 6 microns.
	Narumi teaches the light shielding regions is 5.6 um [0174]. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Narumi in combination Omori/Lin/Joseph due to above reason. 
Response to Arguments
6.        Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.